UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

EIG ENERGY FUND XIV, L.P.,
EIG ENERGY FUND XIV-A, L.P.,
EIG ENERGY FUND XIV-B, L.P.,
EIG ENERGY FUND XIV (CAYMAN),
L.P., EIG ENERGY FUND XV, L.P.,                                     ORDER
EIG ENERGY FUND XV-A, L.P.,
EIG ENERGY FUND XV-B, L.P., and                           18 Civ. 1047 (PGG) (RWL)
EIG ENERGY FUND XV (CAYMAN), L.P.,

                           Plaintiffs,

             - against -

KEPPEL OFFSHORE & MARINE LTD.,

                           Defendant.


PAUL G. GARDEPHE, U.S.D.J.:

               After consultation with the parties, the February 11, 2021 Amended Case

Management Plan (Dkt. No. 66) is modified as follows: the parties must complete fact discovery

by July 23, 2021.

               There will be a status conference in this matter on July 29, 2021 at 10:00 a.m.

By July 22, 2021, any party seeking to file a motion for summary judgment following the close

of fact discovery will submit a pre-motion letter in accordance with this Court’s Individual

Rules.

Dated: New York, New York
       May 6, 2021
                                             SO ORDERED.


                                             ____________________________
                                             Paul G. Gardephe
                                             United States District Judge
